DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits in response to the election/restriction dated 01/04/21
Election/Restrictions
1.	Applicant’s election without traverse of 1-3, 5-6, 8, 14, 16-20, 23, and 25-27 in the reply filed on 01/04/21 is acknowledged.
2.	Claims 29-34 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of operation of a scent dispenser and a scent usable with a scent dispenser, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/21.
Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
4.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-3, 5-6, 8, 14, 16-20, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendergrass, Jr. (US 5,565,148).
Regarding claim 1, Pendergrass, Jr. discloses a scent dispenser (Fig.1:20) comprising:
A housing (Fig.1:22) having a first end (unlabeled left end of housing 22 as shown in Fig.1), a second end opposed to the first end (unlabeled right end of housing 22 as shown in Fig.1), an interior (unlabeled interior of housing 22 that includes chamber 39 and air passageways 24 and 28), and a plurality of vents (Fig.1:24, 28, 36, and 43) that allow a passage of air to the interior of the housing from an exterior thereof; 
A holder (Fig.1:38) coupled to the housing, the holder having at least one scent cartridge (Fig.1:39) receiver to removably hold a respective scent cartridge, the scent cartridge having a plurality of passages (Fig.1:45), at least one of which contains respective scent media (Fig.1:41); 

At least one actuator (Fig.1:48 and 54) selectively operable to move the baffle with respect to the at least one scent cartridge receiver between the plurality of positions (col.5, lines 10-19); and 
A control subsystem (Fig.1:54, 48, 50, and 40; and col.6, lines 35-55) comprising circuitry communicatively coupled and operable to control the at least one actuator to selectively move the at least one baffle with respect to the at least one scent cartridge receiver between the plurality of positions.
Regarding claim 2, Pendergrass, Jr. discloses that the actuator comprises an electric stepper motor (Fig.1:48 and 50) having a drive shaft, the electric stepper motor physically coupled in the housing and the drive shaft drivingly coupled to the at least one baffle.
Regarding claim 3, Pendergrass, Jr. discloses that the at least one baffle is a circular plate (Fig.2:40) and the drive shaft of the at least one actuator is drivingly coupled to rotate the at least one baffle and the control system is operable to cause the electric stepper motor (Fig.1:48 and 50) to rotate 
Regarding claim 5, Pendergrass, Jr. discloses that the at least one scent cartridge receiver comprises at least one receptacle (Fig.2:43) sized and dimensioned to hold a respective scent cartridge, the at least one receptacle having a keyway (Fig.3:133), the keyway sized and dimensioned to securely receive a key on the respective scent cartridge to restrain the respective scent cartridge from rotation.
Regarding claim 6, Pendergrass, Jr. discloses at least one spring (col.4, lines 43-47), the at least one spring positioned to bias the at least one baffle into contact with a portion of the scent media cartridge and the at least one spring is positioned between a portion of the electric stepper motor and the at least one baffle.
Regarding claim 8, Pendergrass, Jr. discloses that the vents (Fig.1:24, 28, 36, and 43) are positioned at least proximate a second end (unlabeled right end of housing 22 as shown in Fig.1) of the housing, further comprising:
A plurality of substrates (Fig.2:41) received in the housing between the first and the second ends of the housing, each of the substrates having passage therethrough that provides a flow of air between the vents and the first end of the housing;
An air mover (Fig.1:56) received in the housing and communicatively coupled to the control subsystem for control thereby, the air mover operable to actively cause the flow of air between the vents and the first end of the housing;
A grille (Fig.2:45) removably coupled to the housing proximate the first end of the housing, the grille removable from the housing to access the at least one scent cartridge receiver; and
A shroud (Fig.2:47) in which the grille is mounted and which removably couples the grille to the housing, wherein the shroud is metal and the housing is plastic.


The holder (Fig.1:38) has at least three scent cartridge receivers (Fig.2:41) to removably hold respective scent cartridges;
The at least one baffle (Fig.2:40) comprises a respective baffle having a respective port for each of the scent cartridge receivers of the holder, the baffles mounted for rotational movement with respect to a respective one of the scent cartridge receivers between a plurality of positions (col.5, lines 10-19), at least a first one of the positions which provides air passage between a first one of the passages of the scent cartridge and the exterior to allow scent via the port to disperse from the first one of the passages of the scent cartridge to the exterior while concurrently blocking air passage between at least a second one of the passages of the scent cartridge and the exterior, and at least a second one of the positions which provides air passage between the second one of the passages of the scent cartridge and the exterior via the port to allow scent to disperse from the second one of the passages of the scent cartridge to the exterior while concurrently blocking air passage between at least the first one of the passages of the scent cartridge and the exterior;
The at least one actuator (Fig.1:48 and 54) comprises one stepper motor for each of the baffles, the stepper motors drivingly coupled and selectively operable to move the respective baffle with respect to the respective scent cartridge receiver between the plurality of positions; and
The control subsystem (Fig.1:54, 48, 50, and 40; and col.6, lines 35-55) is operable to control the actuators to selectively move the respective baffles with respect to the respective scent cartridge receivers between the plurality of positions.
Regarding claim 16, Pendergrass, Jr. discloses a plurality of scent cartridges (Fig.2:41), each of the scent cartridges removably held by a respective one of the scent cartridge receivers (Fig.2:43) of the holder, each of the scent cartridges having a respective first end, a respective second end, a respective plurality of passages (Fig.1:24, 28, 36, and 43) that extend between the first and the second ends, the 
Regarding claim 17, Pendergrass, Jr. discloses that the vents (Fig.1:24, 28, 36, and 43) are positioned at least proximate a second end (unlabeled right end of housing 22 as shown in Fig.1) of the housing, further comprising:
A first substrate (Fig.1:41) received in the housing (Fig.1:22), the first substrate having a passage (Fig.1:45) therethrough, the first substrate positioned between the holder and the second end of the housing;
A second substrate (Fig.1:41) received in the housing (Fig.1:22), the second substrate having a (Fig.1:45) passage therethrough, the second substrate positioned between the first substrate and the second end of the housing; and
A third substrate (Fig.1:41) received in the housing (Fig.1:22), the third substrate having a (Fig.1:45) passage therethrough, the third substrate positioned between the second substrate and the second end of the housing; the passages in the first, the second, and the third substrates providing a flow of air between the vents (Fig.1:24, 28, 36, and 43) and the first end of the housing.
Regarding claim 18, Pendergrass, Jr. discloses that the housing (Fig.1:22 and 40) is cylindrical and the first, the second, and the third substrates (Fig.1:41) are annular printed circuit boards (Fig.4:141), and wherein the stepper motors (Fig.1:48) are carried by the first substrate, spaced between the first and the second substrates.
Regarding claim 19, the control subsystem (Fig.1:54, 48, 50, and 40; and col.6, lines 35-55) in Pendergrass, Jr. is capable of being carried by the third substrate.

Regarding claim 23, Pendergrass, Jr. discloses that the plurality of scent cartridge receivers (Fig.1:39) each comprise a respective receptacles sized and dimensioned to hold respective ones of the plurality of scent cartridges (Fig.1:41); and restrain the respective scent cartridges from rotation, wherein each of the receptacles has a keyway(Fig.3:133), the keyways sized and dimensioned to securely receive a key on each of the scent cartridges to restrain the respective scent cartridges from rotation.
Regarding claim 25, Pendergrass, Jr. discloses that each of the baffles (Fig.2:40) is mounted for movement with respect to a respective one of the scent cartridge receivers between at least three positions (col.5, lines 10-19), a first one of the positions which provides communicative coupling between a first one of the passages of the respective scent cartridge mounted in the respective scent cartridge receiver and the port of the respective baffle, and a second one of the positions(col.5, lines 10-19), which provides communicative coupling between a second one of the passages of the respective scent cartridge mounted in the respective scent cartridge receiver and the port of the respective baffle.
Regarding claim 26, Pendergrass, Jr. discloses a third one of the positions (col.5, lines 10-19) provides communicative coupling between a third one of the passages of the respective scent cartridge mounted in the respective scent cartridge receiver and the port of the respective baffle.
Regarding claim 27, Pendergrass, Jr. discloses a third one of the positions (col.5, lines 10-19)  provides communicative coupling between none of the channels of the respective scent cartridge and the port of the respective baffle, (col.5, lines 50-64) to prevent dispersion of scent from the interior of the scent dispenser to the exterior thereof.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Schwartz et al. discloses similar structural limitations for a scent dispenser.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798